 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 051 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 50




                           IN THE COURT OF COMMON PLEAS
                               FRANKLIN COUNTY, OHIO

 ADRIANN MCGEE, Admin. of the Estate           )   CASE NO. 19 CV 000076
 of LeDarren D. Mixon,                         )
                                               )   JUDGE JENNIFER A. FRENCH
        Plaintiff,                             )
                                               )   ANSWER OF DEFENDANTS CITY OF
 vs.                                           )   REYNOLDSBURG AND JOSEPH A.
                                               )   DANZEY
 CITY OF WHITEHALL, et al.,                    )
                                               )   (Jury Demand Endorsed Hereon)
        Defendants                             )

       Now come Defendants City of Reynoldsburg and Joseph A. Danzey, by and through their

counsel, and for their answer to the Complaint of Adriann McGee, Administrator of the Estate of

LeDarren D. Mixon, state as follows:

       1.      Answering Paragraph 1 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       2.      Answering Paragraph 2 of Plaintiff's Complaint, these Defendants deny for want of

knowledge all allegations contained therein.

       3.      Answering Paragraph 3 of Plaintiff's Complaint, these Defendants admit the

allegations contained therein.

       4.      Answering Paragraph 4 of Plaintiff's Complaint, these Defendants admit the

allegations contained therein.

       5.      Answering Paragraph 5 of Plaintiff's Complaint, these Defendants deny for want of

knowledge all allegations contained therein.

       6.      Answering Paragraph 6 of Plaintiff's Complaint, these Defendants deny for want of

knowledge all allegations contained therein.
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 052 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 51



       7.      Answering Paragraph 7 of Plaintiff's Complaint, these Defendants admit the

allegations contained therein.

       8.      Answering Paragraph 8 of Plaintiff's Complaint, these Defendants deny for want of

knowledge all allegations contained therein.

       9.      Answering Paragraph 9 of Plaintiff's Complaint, these Defendants deny for want of

knowledge all allegations contained therein.

       10.     Answering Paragraph 10 of Plaintiff's Complaint, these Defendants admit the

allegations contained therein, except Defendants deny for want of knowledge whether it was "in

the early morning hours."

       11.     Answering Paragraph 11 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       12.     Answering Paragraph 12 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       13.     Answering Paragraph 13 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       14.     Answering Paragraph 14 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       15.     Answering Paragraph 15 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       16.     Answering Paragraph 16 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       17.     Answering Paragraph 17 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.




                                                  2
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 053 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 52



       18.     Answering Paragraph 18 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       19.     Answering Paragraph 19 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       20.     Answering Paragraph 20 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       21.     Answering Paragraph 21 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       22.     Answering Paragraph 22 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       23.     Answering Paragraph 23 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       24.     Answering Paragraph 24 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       25.     Answering Paragraph 25 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       26.     Answering Paragraph 26 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       27.     Answering Paragraph 27 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.

       28.     Answering Paragraph 28 of Plaintiff's Complaint, these Defendants deny for want

of knowledge all allegations contained therein.




                                                  3
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 054 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 53



       29.     Answering Paragraph 29 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       30.     Answering Paragraph 30 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       31.     Answering Paragraph 31 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       32.     Answering Paragraph 32 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       33.     Answering Paragraph 33 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       34.     Answering Paragraph 34 of Plaintiff's Complaint, these Defendants reallege and

reaver their responses to each and every paragraph as if restated herein.

       35.     Answering Paragraph 35 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       36.     Answering Paragraph 36 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       37.     Answering Paragraph 37 of Plaintiff's Complaint, these Defendants deny the

allegations contained therein.

       38.     Further answering, these Defendants expressly deny each and every allegation

contained in Plaintiff's Complaint not previously responded to herein.

                                 AFFIRMATIVE DEFENSES

       39.     Plaintiff's Complaint must be dismissed for failure to state a claim upon which relief

can be granted.




                                                 4
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 055 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 54



       40.     Plaintiff's Complaint fails to join all necessary parties for a just adjudication of the

matter set forth therein.

       41.     Defendants assert that at all times they acted in good faith.

       42.     Defendants are entitled to absolute immunity from the claims in Plaintiff's

Complaint.

       43.     Defendant Joseph Danzey is entitled to qualified immunity from the claims in

Plaintiff's Complaint.

       44.     Plaintiff's claims for punitive damages against the City of Reynoldsburg are barred

as a matter of law.

       45.     Defendants' seizure of decedent involved a lawful and reasonable use of force.

       46.     Defendants are entitles to immunity pursuant to the Ohio Political Subdivision Tort

Liability Act and/or Ohio common law.

       47.     This case does not support an award of punitive damages against Joseph Danzey.

       48.     Plaintiffs have failed to plead facts sufficient to pursue municipal liability claims

against the City of Reynoldsburg.

       49.     Defendants were privileged and justified in their use of force.

       50.     Defendants assert the doctrines of contributory negligence, implied assumption of

the risk and/or primary assumption of risk.

       51.     Defendants reserve the right to amend this answer and assert additional affirmative

defenses if such amendment becomes appropriate based upon information learned during

discovery.

       WHEREFORE, having fully answered the allegations in Plaintiff's Complaint,

Defendants respectfully respect this Honorable Court dismiss Defendants from this case with




                                                  5
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 056 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 55



prejudice and grant them their costs and fees and such other relief as this Court deems just and

proper.

                                            Respectfully submitted,

                                            MAZANEC, RASKIN & RYDER CO., L.P.A.

                                            /s/Michael S. Loughry
                                            MICHAEL S. LOUGHRY (0073656)
                                            CARA M. WRIGHT (0084583)
                                            175 South Third Street
                                            Suite 1000
                                            Columbus, OH 43215
                                            (614) 228-5931
                                            (614) 228-5934 – Fax
                                            mloughry@mrrlaw.com
                                            cwright@mrrlaw.com

                                            Counsel for Defendants City of
                                            Reynoldsburg and Joseph A. Danzey




                                       JURY DEMAND

          A trial by jury composed of the maximum number of jurors permitted under the law is

hereby demanded.

                                            /s/Michael S. Loughry
                                            MICHAEL S. LOUGHRY (0073656)

                                            Counsel for Defendants City of
                                            Reynoldsburg and Joseph A. Danzey




                                               6
 Franklin County Ohio Clerk of CourtsDoc
 Case: 2:19-cv-00379-ALM-CMV          of the
                                           #:Common   Pleas- 2019Page:
                                             3 Filed: 02/05/19    Feb 057 12:08
                                                                          of 7 PM-19CV000076
                                                                                PAGEID #: 56




                                CERTIFICATE OF SERVICE

       A copy of the foregoing was served February 5, 2019 via the Court's electronic filing

system, to the following:

 Marcus S. Sidoti, Esq.                      Andrew N. Yosowitz, Esq.
 Jordan Sidoti LLP                           Mark Landes, Esq.
 The Terminal Tower                          Isaac Wiles
 50 Public Square, Suite 1900                Two Miranova Place, Suite 700
 Cleveland, OH 44113                         Columbus, OH 43215-5098
 marcus@jordansidoti.com                     ayosowitz@issacwiles.com
                                             mlandes@isaacwiles.com
 Counsel for Adriann McGee, Admin.
 of the Estate of LeDarren D. Mixon          Counsel for Defendants City of Whitehall,
                                             Ronald Castro, and Gary Baker


                                          /s/Michael S. Loughry
                                          MICHAEL S. LOUGHRY (0073656)

                                          Counsel for Defendants City of
                                          Reynoldsburg and Joseph A. Danzey




                                             7
